Duer, J.,
held that the plaintiff was entitled to tax against each defendant a separate bill of costs on his demurrer to each answer, the defences being several, and a distinct issue of law raised by each. Defendants can always obviate this consequence by joining in their answer.
The other question came before Sandeord, J., who decided that the fee of ten dollars could not be taxed. The cause was heard at the October term, for which the fee is claimed. The transfer from one calendar to another does not alter the case. There was but one term of the court within the meaning of the code. The cause was reached, and it was not postponed. (Both decisions were made with the concurrence of all the justices of the court.)